Case 1:17-cr-00674-GBD Document 274 | Filed 02/24/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

-against- ORDER
CORRIE BROWN : __ 17 Crim. 674-1 _
: Docket #
_ oe eee ee = x
George B. Daniels , DISTRICT JUDGE:

 

Judge's Name

The C.J.A. attorney assigned to receive cases on this day,

Michael Bradley is hereby ordered to assume

representation of the defendant in the above captioned

matter, 03/04/2021

SOORDERED. FFP 94 2024

Bie, 8. Dow

N oars DISTRICT JUDGE

Dated: New York, New York
02/24/2021

 
